Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including: the gate dielectric layer having a first surface and a second surface, the first surface contacts the semiconductor layer at an interface, the gate dielectric layer has a breakdown field between about 6 MV/cm and about 10 MV/cm, an interface trap density of about 5e10 cm-2eV-1 to about 5e11 cm- 2eV-1, and a hysteresis of about 0.10 V to about 0.30 V, the gate dielectric layer comprises: a thickness divided into a range of zones from the first surface corresponding to 0% of the thickness to the second surface corresponding to 100% of the thickness, each zone of the range of zones having a zone thickness and zone density; and a density profile through the range of zones having a minimum density and a maximum density, wherein: an initial zone of the range of zones adjacent to the first surface has the zone density with the minimum density; and a finial zone of the range of zones adjacent to the second surface has the zone density with the maximum density, the zone density of each zone disposed immediately over a prior zone is not less than the zone density of the prior zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.